Citation Nr: 1508080	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss, prior to May 29, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, since May 29, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to May 29, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing acuity, bilaterally.

2.  Since May 29, 2014, the Veteran's bilateral hearing loss has been manifested by no worse than Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss, prior to May 29, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss, since May 29, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO's December 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's claim.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran with an audiological examination in May 2014.  This examination was performed by an examiner that had reviewed the Veteran's claims file, reviewed the history of the Veteran's hearing loss with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds this examination adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Pursuant to the Board's March 2014 remand, the Veteran was scheduled for the above-referenced May 2014 VA audiological examination.  Accordingly, the RO has substantially complied with the directives of the Board's March 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In July 2005, the RO issued a rating decision that granted service connection at an initial noncompensable evaluation for bilateral hearing loss, effective June 21, 2004.   

In October 2009, the Veteran filed his present claim seeking a compensable evaluation for his service-connected bilateral hearing loss.

In January 2010, the Veteran underwent a VA audiological examination.  The examination report noted the Veteran's complaints of difficulty hearing, and understanding speech and other environmental sounds.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
40
40
LEFT
25
30
30
30
40

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 33.75 decibels in the right ear and 32.5 decibels in the left ear.  Speech recognition ability was 100 percent in both the right and left ear.  The report listed a diagnosis of bilateral hearing loss.  The examiner recommended binaural amplification and noted that the effect of this condition on the Veteran's usual occupation was difficulty hearing and understanding speech.  

In April 2011, the Veteran underwent a VA audiological evaluation.  The report of this examination noted that it was inadequate for rating purposes.  Although the specific reasoning was not given, a review of the examination findings revealed that Maryland CNC testing was not conducted.  See 38 C.F.R. § 4.85(a).

In May 2014, the Veteran underwent a VA audiological examination.  The examiner noted that the Veteran's claims file had been reviewed.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
40
50
LEFT
25
35
30
40
45

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 34 decibels in the right ear and 38 decibels in the left ear.  Speech recognition ability was 74 percent in the right ear and 82 percent in the left ear.  The report listed a diagnosis of bilateral sensorineural hearing loss.  The examiner also noted that the Veteran had hearing aids, and that his hearing loss did not affect his ability to work.

1.  Prior to May 29, 2014

Using Table VI, the January 2010 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right and left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level I right ear hearing acuity with Level I left ear hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  As the noncompensable evaluation represents the greatest degree of hearing impairment shown prior to May 29, 2014, there is no basis for a higher evaluation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Since May 29, 2014

Using Table VI, the May 2014 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level IV right ear hearing acuity with Level III left ear hearing acuity results in a 10 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Therefore, a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss is not available at any time since May 29, 2014.  Hart, 21 Vet. App. 505. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned staged-rating inadequate.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).   

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements and testimony regarding the severity of his service-connected bilateral hearing loss.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing increased difficulty hearing.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.

The Board finds the objective audiometric findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation, prior to May 29, 2014, and against the assignment of a rating in excess of 10 percent, since May 29, 2014, for bilateral hearing loss.  Therefore, the claim for increase throughout the appeal period is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also See Hart, 21 Vet. App. 507.
ORDER

A compensable evaluation for bilateral hearing loss, prior to May 29, 2014, is denied.

An evaluation in excess of 10 percent for bilateral hearing loss, since May 29, 2014, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


